DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Applicant’s election of Group I, claims 1-7 and 11 and a species election in the reply filed on 15 February 2022 is acknowledged.
Claims 8-10 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to nonelected inventions, there being no allowable generic or linking claim. 
The elected species is identified on page 8 of the response as the compound “(E)-N-(4-(3-bromophenyl)thiazol-2-yl )-2-cyano-3-(3,4-dihydroxyphenyl)acrylamide” with the following structure:

    PNG
    media_image1.png
    298
    566
    media_image1.png
    Greyscale

The Examiner notes that this compound appears in the present specification as “preparative example 169” on page 106.
Because applicant did not distinctly and specifically point out any errors in the restriction requirement, the election has been treated as an election without traverse (MPEP § 818.03(a)).
The restriction is FINAL.

The Examiner suggests that Applicant consider removing the narrower statement from the claim to expedite any future rejoinder as the phrase would introduce an issue with distinctness.

Scope of Search
The Examiner has followed the guidelines found in MPEP 803.02 regarding the search of the elected species.
The elected species appears allowable over the prior art.  The search of the generic claims has been extended to species of the claimed formula wherein R1 and R2 are each an optionally substituted phenyl ring and R3-R6 are each H.
Anticipatory prior art has been found, see the below art rejections.  The search has not been extended unnecessarily to cover all nonelected species.  

Non-Final Rejection

Priority
This application was filed on 12 October 2020 (published as US 20220002282) and is a ‘371 national phase entry of international application PCT/EP2019/059689, filed on 15 April 2019 (published as WO2019201865) which claims priority to European application EP18167651.1, filed on 17 April 2018.  Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.

Information Disclosure Statement
The IDS dated 12 October 2020 has been received, entered and considered, a copy is included herein.

PTO-892 Form
References from the Examiner’s search of the invention are made of record.  
WO2019201867A1 is the publication of related application with Applicant and/or Inventor in common with the present application.
Hussein (Phosphorus, Sulfur, and Silicon, 2008, 183, 1722–1734) was cited in the International Search Report.
Dupre (Nature Chemical Biology 2008, 4, 119–125), Hengel (Cell Chemical Biology 2017, 24, 1101-1119) and Shibata (Mol. Cell, 2014, 53, 7-18) teach compounds and utilities related to those claimed.

Status of the claims
Claims 1-7 and 11 are pending and rejected.
Claims 8-10 are pending but withdrawn from consideration as drawn to non-elected subject matter.  

Specification - Objection
The disclosure is objected to since the two nucleotide sequences appearing at lines 8-9 of page 170 are not properly identified with SEQ ID numbers.

    PNG
    media_image2.png
    107
    1306
    media_image2.png
    Greyscale

See MPEP 2422.01 V: “37 CFR 1.821(d) requires that where the description or claims of a patent application discuss a sequence that is set forth in the sequence listing, a reference to the sequence identifier of that sequence is required at all occurrences, even if in the text of the description or claims that sequence is set forth by enumeration of its residues.”
The specification should be amended to include parenthetic references to the appropriate (SEQ ID NO.) after each of the listed sequences, for example, as in:
Oligo 1: 5' CY5-CTAAGTTCGTCAGGATTCCAGC (SEQ ID NO. 1)
Oligo 2: 5' CTCTATCACTGTTACAATGCTGGAATCCTGACGAACTTAG- BBQ [650] (SEQ ID NO. 2)

Claim Objection
Claim 6 is objected to because of the following informalities:  The phrase “optionally substituted as described herein above” is at least confusing since it is not clear what or where “herein above” is referring to.  
35 U.S.C. 112(d) states that “A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers”.
Since claim 1 fully defines the “optionally substituted” features of R6 an amendment to claim 6 such as the below is therefore suggested:
The compound according to claim 1, wherein R6 is selected from H or unsubstituted or optionally substituted phenyl or morpholinyl.


Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


[1] Claims 1-7 and 11 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 recites the parenthetic phrase “(such as N(CH3)2)” after the term “N(C1-C6-alkyl)2” twice in the definition for R1, twice in the definition for R2, twice in the definition for R3 and once in the definition for R6.
Claim 1 recites the phrase “preferably a monocyclic or polycyclic ring structure having 5-10 ring atoms selected from C, N, O, S” after the term “an aliphatic or aromatic ring structure” in the definition for “R2 and R3 together”.
It is not clear whether the scope is limited to the narrower statements or whether the broader limitations of “such as N(CH3)2” or “preferably a monocyclic or polycyclic ring structure having 5-10 ring atoms selected from C, N, O, S” apply.
See MPEP 2173.05(c)(I): “Description of examples and preferences is properly set forth in the specification rather than in a single claim. A narrower range or preferred embodiment may also be set forth in another independent claim or in a dependent 
Note that for the purposes of Examination, the claim is afforded its broadest reasonable interpretation, such that the narrower statement is not considered to be limiting.
The Examiner suggests that Applicant consider removing the narrower statements from the claim.
Claims 2-7 and 11 do not resolve these issues.

[2] Claim 2 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 2 recites the phrase “preferably with two OH groups” after the phrase “the aryl or heteroaryl is substituted with one to three OH groups”.
Claim 2 recites the phrase “in particular selected from F, Cl, Br, C1-C6 alkyl, O(C1-C4 alkyl), CF3, OCF3” after the list of further optional substituents. 
As above it is not clear whether the scope is limited to the narrower statements or whether the broader limitations apply.
The Examiner suggests that Applicant consider removing the narrower statements from the claim.
[3] Claim 3 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 3 recites the phrases “in particular selected from F, Cl, Br, C1-C6 alkyl, O(CI-C4 alkyl), CF3, OCF3” and “preferably, R1 is 3,4-dihydroxyphenyl” after the listing of substituents.  
As above it is not clear whether the scope is limited to the narrower statements or whether the broader limitations apply.
The Examiner suggests that Applicant consider removing the narrower statements from the claim.

[4] Claim 4 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 4 recites the phrase “in particular selected from F, Cl, Br, C1-C6 alkyl, O(CI-C4 alkyl), CF3, OCF3” after the listing of substituents.  
As above it is not clear whether the scope is limited to the narrower statements or whether the broader limitations apply.
The Examiner suggests that Applicant consider removing the narrower statements from the claim.

[5] Claim 11 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 11 recites “compound of formula (1)” but does not include any reference to a previous claim or any definition of the compound.
As written the claim is an independent claim but the subject matter is not fully defined.  
The scope of the claim is not distinct since the nature of the compound included in the claimed composition is not defined.
For the purposes of search and examination claim 11 is interpreted as follows:
“A pharmaceutical composition comprising at least one compound of formula (1) according to claim 1…”
The Examiner suggests that Applicant consider amending the claim in this manner.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


[1] Claims 1, 4-7 and 11 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by National Center for Biotechnology Information. PubChem Compound Summary for CID 19195546. https://pubchem.ncbi.nlm.nih.gov/compound/19195546. Create Date 04 December 2007.
See MPEP 2128: ELECTRONIC PUBLICATIONS AS PRIOR ART Status as a "Printed Publication" An electronic publication, including an online database or Internet publication (e.g. discussion group, forum, digital video, and social media post), is considered to be a "printed publication" within the meaning of 35 U.S.C. 102(a)(1)  and pre-AIA  35 U.S.C. 102(a) and (b)  provided the publication was accessible to persons concerned with the art to which the document relates. See In re Wyer, 655 F.2d 221, 227, 210 USPQ 790, 795 (CCPA 1981).
 The “create date” represents the date that the compound was entered into the PubChem database and represents the date that the compound was made accessible to the public.
The structure of the disclosed compound “(E)-N-[4-(3-bromophenyl)-1,3-thiazol-2-yl]-2-cyano-3-(4-ethoxy-3-methoxyphenyl)prop-2-enamide” is shown below for convenience:

    PNG
    media_image3.png
    307
    997
    media_image3.png
    Greyscale

This is a claimed compound of formula (1) wherein R1 is phenyl substituted with 1-C6-alkyl); R2 is phenyl substituted with Br; and R3, R4, R5 and R6 are each H.
The compound reads on claims 1 and 4-7.
Regarding claim 11, the compound is disclosed as being from the collection of chemicals offered for sale by a fine chemical supplier.  Such compounds are not 100% pure but contain trace amounts of “excipient” materials such as residual solvents, moisture, drying agents such as sodium sulfate or chromatography media such as silica gel. The Examiner asserts that this meets the limitations of the instant “composition".  

[2] Claims 1-7 and 11 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by STN REGISTRY Database, Record for RN 891595-83-8, “2-Cyano-3-(3,4-dihydroxyphenyl)-N-(4-phenyl-2-thiazolyl)-2-propenamide”, Entered into STN 10 July 2006..
See MPEP 2128: ELECTRONIC PUBLICATIONS AS PRIOR ART Status as a "Printed Publication" An electronic publication, including an online database or Internet publication (e.g. discussion group, forum, digital video, and social media post), is considered to be a "printed publication" within the meaning of 35 U.S.C. 102(a)(1)  and pre-AIA  35 U.S.C. 102(a) and (b)  provided the publication was accessible to persons concerned with the art to which the document relates. See In re Wyer, 655 F.2d 221, 227, 210 USPQ 790, 795 (CCPA 1981).
 The “entered” date represents the date that the compound was entered into the STN REGISTRY database and represents the date that the compound was made accessible to the public.


    PNG
    media_image4.png
    476
    1384
    media_image4.png
    Greyscale

This is a claimed compound of formula (1) wherein R1 is phenyl substituted with two moieties which are each OH; R2 is unsubstituted phenyl; and R3, R4, R5 and R6 are each H.
The compound reads on claims 1-7.
Regarding claim 11, the compound is disclosed as being from the “Chemical Library” collection of chemicals offered for sale by a fine chemical supplier.  Such compounds are not 100% pure but contain trace amounts of “excipient” materials such as residual solvents, moisture, drying agents such as sodium sulfate or chromatography media such as silica gel. The Examiner asserts that this meets the limitations of the instant “composition".  

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DANIEL R CARCANAGUE whose telephone number is (571)270-3023. The examiner can normally be reached 9 am to 5 pm EST.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Shaojia Jiang can be reached on 571-272-0627. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/DANIEL R CARCANAGUE/           Primary Examiner, Art Unit 1625